Title: From Thomas Jefferson to Nathaniel Cutting, 26 November 1790
From: Jefferson, Thomas
To: Cutting, Nathaniel



Dear Sir
Philadelphia Nov. 26. 1790.

Your several favors of the following dates have been duly received.


At sea. Lat. 7° 40’ long. 13°.
Mar.
5.
1790.


At sea. Lat. 7 20. long. 10–55.
Mar.
30.
  


St. Marc.
July
6.
  


do.
Aug.
4.
  


do.
Aug.
9.
  


Havre
Sep.
25.
  


do.
Sep.
26.



The cask of Mountain rice came also safely, for which precious present accept my grateful thanks. I have already distributed it into so many hands as to ensure a fair experiment whether it may not be raised in the lands and climates of the middle states, and so render it useless to poison the air with those inundations which sweep of annually so many of our fellow creatures. The accounts of the disturbances in St. Domingo, contained in your letters from that island have given us the information of them on which we rely the most. I hope their issue will be favorable to the prosperity of the islands, which I am sure must bring advantage at the same time to the mother country and to us. This is not the language, I know, of Havre or Bordeaux whose purposes are better answered by ripping up the hen, and getting all the eggs at once. I have regularly communicated these letters to the President.
When the appointment of Consuls took place, it was much wished you had been in place to receive that of Havre; but your departure thence with an intention not to return was known, nor could it be said where you would be. M. la Motte was therefore named Vice-consul, but with the general notification which went to all the Vice-consuls that whenever an approved native should go to the port, he would be named Consul, and that during his residence the exercise of the functions of the Vice-consul would cease, but revive again on his departure. Knowing the terms on which you are with M. de la Motte, I do not propose to the President to send you a commission of Consul for Havre till I hear from yourself that it would be agreeable to you. Perhaps you might prefer some other consulship. Those as yet vacant are Gottenburg, Cadiz, Lisbon, the Canaries, Neury, Lorient and Guadaloupe. I cannot say however how long they will be vacant, as they are so at present  because no approved person has as yet asked them. I believe you might have any of them which should be vacant at the arrival of your demand. There would certainly be but one obstacle, which is that so many Massachusets men have already obtained Consular appointments as to endanger considerable discontent in the other states. On this ground several have been latterly refused of that state. Perhaps this might be got over, tho I could not absolutely say it could be so. Write me your wishes, and nothing but justice shall be an obstacle to them.
My elder daughter is married, very much to my mind, to a Mr. Randolph. Both of them are well and remember with gratitude your kindnesses on our route, which are duly remembered also by Dear Sir Your friend & servt,

Th: Jefferson

